Title: Thomas Freeborn to Thomas Jefferson, 23 June 1817
From: Freeborn, Thomas
To: Jefferson, Thomas


          
             Respected Friend
            Alexandria
6 mo 23 1817
          
          I have been trying to make an excuse for severall years to pay thee a vissit—have for a few days past antiscipated the pleasure I Should have in seeing mine & my countrys Friend, but alas I have been disapointed I tried two days to get a Carriage in Fredericks  town,  to take me out to thy place, but could not succeed—however I hope to see thee & it may be in the fall—I have a letter of Introduction from my Friend doctor Thornton of Wasshington City enclosed I hand it thee, with my card on which thou may see Jethro Woods plough which I have the vending of in the southern States on the atlantic, the one thou hast—I forwarded to Philadelphia & it was by mistake sent thee—I  forwarded one at the same time
			 to Alexandria for thee in particular, however as thou hast it it is all well
          I am deeply interested in the afore said plough & any communication thou should make to me on the subject would be Gratefully recd at 210 Front St N. York by thy
          
            Friend
            Thos Freeborn
          
        